Citation Nr: 0114314	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-18-881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence was submitted to reopen a 
claim for service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran, who had 
active service in the Philippine Commonwealth Army from 
January 1942 to September 1942.  The veteran was a prisoner 
of war (POW) from April 1942 to September 1942.  He was also 
determined to be in missing status, but entitled to pay based 
upon his hospitalization and treatment for malaria from 
September 1942 to October 19, 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination by the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO). 


FINDINGS OF FACT

1.  A claim for service connection for cause of death was 
denied by a November 1988 Board decision, which was not 
appealed.

2.  The evidence submitted since the November 1988 Board 
decision pertaining to the claim for service connection for 
cause of death, is new; it does not bear directly and 
substantially on the specific matter under consideration and 
is not so significant that it must be considered in order to 
finally decide the merits of the claim.

3.  Cancer of the tongue was the veteran's cause of death; it 
was not shown in active service and is not related to 
service.





CONCLUSIONS OF LAW

1.  The November 1988 Board decision that denied service 
connection for cause of death is final.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 2000).

2.  New and material evidence has not been submitted since 
the November 1988 Board decision pertinent to the claim for 
service connection for cause of death, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.104, 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Decisions of the Board are final under 38 U.S.C.A. § 7104, 
but the VA must reopen the claim and review the former 
disposition of the case where new and material evidence is 
submitted with regard to that previously disallowed claim.  
38 U.S.C.A. § 5108.

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") held that "in order to 
reopen a previously and finally disallowed claim . . . there 
must be 'new and material evidence presented or secured' . . 
. since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."

If new and material evidence has been received with respect 
to a claim, which has become final, then the claim is 
reopened and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

A "veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).

Persons who served in the Commonwealth Army of the 
Philippines are included for compensation, dependency and 
indemnity compensation, and burial allowance, from and after 
the dates and hours, respectively, when they were called into 
service of the Armed Forces of the United States by orders 
issued from time to time by the General Officer, U.S. Army, 
pursuant to the Military Order of the President of the United 
States dated July 26, 1941.  38 C.F.R. § 3.8(c)(1).

For the purpose of establishing entitlement to pension, 
compensation, dependency or indemnity compensation, or burial 
benefits, the VA may accept evidence submitted by a claimant 
or sent directly to the VA by a service department, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the service department if the evidence 
meets the following conditions:

(1) The evidence is a document issued by 
the service department.  A copy of an 
original document is acceptable if the 
copy was issued by the service department 
or if the copy was issued by a public 
custodian of records who certifies that 
it is a true and exact copy of the 
document in the custodian's custody; and

(2) The document contains needed 
information as to the length, time and 
character of service; and 

(3) In the opinion of the VA, the 
document is genuine and the information 
contained in it is accurate.

38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence does not meet the above requirements, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c).

At the time the Board entered its decision in November 1988, 
the record included a certification from the Office of the 
Local Civil Registrar, City of Dagupan, dated in October 
1961, that the cause of the veteran's death was cancer of the 
tongue.  There were also two affidavits in the administrative 
record.  The first, dated in February 1987 and signed by 
P.R., states that he misinformed the local civil registrar 
that the cause of the veteran's death was cancer of the 
tongue, when, according to his widow, it was really caused by 
beriberi.  The second affidavit, dated in May 1987 and signed 
by Dr. P.L.C., states that he treated the veteran during 
World War II for avitaminosis and from 1960-1961 for beriberi 
and acute avitaminosis.  Dr. C expressed the opinion that the 
primary cause of death "attributed from the disease on 
records, that is beriberi (acute avitaminosis) and malaria."  
The third affidavit was from Captain F.C.A and was dated in 
September 1947.  Captain A stated that he was the veteran's 
commanding officer in the 91st FA Regiment, 91st FA Division.  
Captain A stated that the veteran suffered from "malaria," 
"beriberi" and "maltreation," which he contracted while a 
POW. 

The appellant submitted two medical certificates with her 
April 1999 request to have her claim reopened.  Both 
certificates were signed by Dr. A.L.V. and are dated in June 
1996.  The first certificate states that the veteran had been 
Dr. V's patient from August 1947 to December 1948.  During 
such time, Dr. V treated the veteran for post-traumatic 
stress, urinary tract infections with enormous counts of uric 
acid crystals, kidney trouble, enureuresis, chronic 
rheumatism of both knee joints, anxiety neurosis, 
avitaminosis, essential hypertension, insomnia, severe 
persistent headache, dizziness, nausea, vomiting, rigidity of 
the nucha, chest and back pains, cardiac distress, 
restlessness, difficulties in breathing, fatigability, 
epigastric pains, and hyperacidity due to starvation during 
captivity as a POW.  The second certificate states that the 
veteran was bedridden when Dr. V began treating him.  In 
addition to the ailments that were recited in Dr. V's first 
affidavit, which are again repeated, Dr. V also treated the 
veteran for general debility.  The second affidavit also 
notes that the veteran had a few denture extractions, partial 
deafness, septal deviations, sinusitis, blurred vision in 
both eyes, aphonic or less of voice and fair skin.  The 
affidavit states that family history is prone to hypertension 
and heart disease and the veteran's prognosis is poor.  The 
first affidavit states the veteran's age as 76 years.

The Adjudication Officer of the RO placed a Memorandum For 
File in the record concerning the crediblity of evidence from 
Dr. V.


II.  Analysis

Duty to Assist

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in developing the facts pertinent to the claim.  The 
Board notes that this matter has not been subject to the well 
grounded claim requirement, and thus those provisions of the 
VCAA relating to the elimination of that requirement are 
moot.  

The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	
(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The RO notified the appellant by letter dated in October 1999 
that in order for her claim to be reopened, she is required 
to submit new and material evidence.  The RO then went on to 
explain that the evidence must be something she has not 
previously submitted and must pertain to treatment of the 
veteran for the condition that caused his death.  The RO, in 
its January 2000 rating decision, provided the appellant with 
an extensive definition of "new and material" with 
citations to relevant case law.  The RO also explained why 
the evidence submitted by the appellant, although new, was 
deficient.  In the May 2000 statement of the case, the RO 
recites 38 C.F.R. § 3.156 (New and Material Evidence), 
provides relevant case law and again explains what evidence 
is needed to substantiate the claim for service connection 
for cause of death and why the new evidence was deficient.  
The Board finds, therefore, that the RO has met the notice 
provisions of the VCAA.  The VCAA specifically provides that 
nothing in the section governing duty to assist, requires the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of title 38, United States Code.  
The Board finds further that the development provisions of 
the VCAA do not apply in this case because the only issue is 
whether new and material evidence was presented to reopen the 
claim for service connection for cause of death.  Since the 
Board finds that new and material evidence was not presented, 
the claim is not reopened and the VA has no further 
obligation to develop the claim.  Accordingly, the Board 
finds it may proceed to decide this matter without prejudice 
to the claimant.  Bernard v. Brown, 4 Vet. App. 384.

New and Material Evidence

The Board must first note that the United States Court of 
Appeals for the Federal Circuit entered a decision in Hodge 
v. West, 155 F.3d 1356 (Fed.Cir. 1998) concerning the 
definition of the term "new and material evidence" found in 
38 U.S.C.A. § 5108 (West 1991).  In that determination, the 
Court of Appeals for the Federal Circuit held that the Court 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991), had 
"overstepped its judicial authority" by adopting a social 
security case law definition of "new and material 
evidence," rather than deferring to the "reasonable 
interpretation of an ambiguous statutory term established by 
[VA] regulation."  Id. at 1357, 1364.  The Court of Appeals 
for the Federal Circuit further held that the Court's "legal 
analysis may impose a higher burden on the veteran before a 
disallowed claim is reopened" as to what constitutes 
"material evidence" (Id. at 1357, 1360), and remanded the 
case for review under the Secretary's regulatory definition 
of "new and material evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  it 
was not of record at the time of the last 
final disallowance of the claim and is not 
merely cumulative of evidence of record; (ii) 
it is probative of the issue at hand; and if 
it is 'new' and 'probative' (iii) it is 
reasonably likely to change the outcome when 
viewed in light of all the evidence of 
record.

Id. at 1359 [hereafter Colvin definition].  The Court of 
Appeals for the Federal Circuit found that part (iii) imposed 
a higher burden on claimant's than the VA regulatory 
definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1363.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363. 

For the limited purpose of determining whether new and 
material evidence has been submitted, the evidence submitted 
by and on behalf of the claimant must be presumed to be 
credible.  Justus v. Principi, 3 Vet. App. 510 (1992).  The 
exceptions to this presumption are where the evidentiary 
assertion is inherently incredible or when the facts asserted 
are beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("This is not to 
say that the Justus crediblity rule is boundless or blind; if 
the newly submitted evidence is inherently false or untrue . 
. . the Justus crediblity rule simply would not apply.")

Dr. V's medical certificates provide new information 
regarding the veteran's medical history.  Numerous disorders, 
such as cardiac distress, essential hypertension and 
rheumatism, are introduced for the first time.  The Board 
finds, however, that Dr. V's medical certificates do not bear 
directly and substantially on the specific matter under 
consideration, and by themselves or in combination with other 
evidence, the medical certificates are not so significant 
that they must be considered in order to fairly decide the 
merits of the claim.  In this regard, the Board notes that 
Dr. V did not treat the veteran for cancer of the tongue.  
Nor does Dr. V propose that any of the veteran's numerous 
disorders, which the appellant makes of record here for the 
first time, continued from 1947 to the veteran's death and 
caused or contributed substantially and materially to his 
demise. 

The appellant's representative asserts that the RO questioned 
the credibility of Dr. V's medical certificates and makes his 
credibility the issue, when the issue should be new and 
material evidence.  The Board notes an undated memorandum by 
the adjudication officer, whose subject is the credibility of 
Dr. A.L.V., is included in the administrative record.   The 
memorandum provides a brief history of the RO's dealings with 
Dr. V in prior claims and concludes that past assertions 
"cast serious doubts as to the credibility of any evidence 
he may submit in support of a veteran's claim."  The RO 
makes the following specific findings in the May 2000 
statement of the case: (1) the evidence is new; (2) the 
evidence is not material because it does not bear directly on 
whether the veteran's death was due to service; (3) Dr. V's 
report is not related to the veteran's cause of death, 
carcinoma of the tongue; and, (4) Carcinoma of the tongue is 
not included in the list of POW related disabilities.   While 
the RO makes reference to the memorandum both in its January 
2000 rating decision and the May 2000 statement of the case, 
the RO makes no finding on the credibility of the evidence.  
The Board finds that the RO properly adjudicated the issue of 
new and material evidence; the RO committed no error in the 
adjudication of the claim.  The Board finds that new and 
material evidence was not presented.

Under the authority of Holbrook v. Brown, 8 Vet. App. 
91(1995), the Board will also rule in the alternative as to 
the role of credibility in this matter at the stage of 
determining whether new and material evidence has been 
presented.  While the representative is correct that the 
general rule is that credibility of evidence must be presumed 
at the stage of reopening, the Court has also provided that 
an exception to that rule is where the evidence is 
"inherently incredible" or "inherently false or untrue."  
The Board finds that Dr. V.'s affidavits contain internal 
evidence that is inherently incredible or untrue.  First, the 
physician reports in one affidavit dated June 1996 that the 
veteran's age is 76 years and his occupation is "[d]isabled 
POW, Veteran USAFFE."  The record demonstrates that the 
veteran died in 1961 at the age of 40.  These errors as to 
the veteran's age and occupational status are fundamental to 
the crediblity of the affidavit.  Second, the physician 
purports in his other affidavit to have treated the veteran 
in 1947 and 1948 for "PTS" (post traumatic stress) a 
diagnosis that did not exist at that time.  The Board finds 
these features of the affidavits establish that the evidence 
of Dr. V. is "inherently incredible" or "inherently 
untrue" on the facts of this matter.  Thus, alternatively or 
in addition to the other reasons provided, his evidence can 
not be presumed to be credible and is not so significant that 
it must be considered in order to finally decide the merits 
of the claim.   



ORDER

New and material evidence not having been received to reopen 
the appellant's claim for service connection for cause of 
death, the claim remains denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

